Citation Nr: 1206968	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a post-operative deviated septum and if so, whether service connection is warranted. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement in February 2008.  A statement of the case (SOC) was issued in December 2008.  The Veteran perfected his appeal in February 2009.

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.   

The Veteran waived initial RO consideration of evidence associated with the claims folder after the December 2008 SOC was issued.  As such, it was considered in preparation of this Decision and Remand.  38 C.F.R. § 20.1304(c).

The Board notes an SOC was issued in December 2011 that addressed increased rating claims for the service connected hepatitis C, residuals of a fractured right radius and ulna, bilateral hearing loss, major depression, and scars of the forehead and scalp, as well as a claim for TDIU.  The Veteran did not file a substantive appeal and as such, the Board does not have jurisdiction over the matters.  38 C.F.R. § 20.302(b).

The de novo claim for a post-operative deviated septum, as well as the claims pertaining to PTSD and migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  A January 1970 rating decision denied a claim for service connection for post-operative deviated septum finding that there was no evidence that the claimed condition was related to the in-service motor vehicle accident; the Veteran did not appeal the decision.    

3.  Evidence received since the January 1970 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a post-operative deviated septum.  


CONCLUSION OF LAW

The evidence received since the final January 1970 rating determination is new and material with regard to the Veteran's claim for service connection for a post-operative deviated septum, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With regard to the claim for new and material evidence, as the Board is reopening the claim for a post-operative deviated septum and remanding for further development, any further discussion of the VCAA is not necessary.


II. Analysis

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran seeks to reopen his claim of service connection for a post-operative deviated septum, last denied by the RO in January 1970.  The record indicates that, in its January 1970 rating decision, the RO denied the claim for a post-operative deviated septum on the basis that there was no evidence that the condition was related to the in-service motor vehicle accident.  
Of record at the time of the January 1970 rating decision were the Veteran's service treatment records, which reveal the Veteran was in a motor vehicle accident in May 1968.  He sustained a cerebral concussion, lacerations of the forehead and scalp, and fracture of the midshaft of the right radius and ulna with displacement and angulation fracture.  The Veteran was hospitalized for an extended period of time.  There was no indication the Veteran injured his nose, but there was a soft tissue study of the nose done in May 1968.  

Post-service, in August 1969, the Veteran underwent a nasal reconstruction and submucous resection for nasal deformity and airway obstruction due to septal deviation.  The December 1969 VA examination was negative for complaints or diagnoses pertaining to the deviated septum.

Evidence submitted subsequent to the January 1970 rating decision includes VA outpatient treatment records dated in 2007 that show the Veteran complained of nasal congestion since his in-service motor vehicle accident.  VA treatment providers indicated the Veteran had an acquired nasal deformity secondary to the accident.  

The Veteran presented testimony before Board in July 2011.  He testified that he had no problems with his nose before service.  He indicated that he was thrown through the windshield in the car accident and suffered injury to his nose causing the deviated septum and current sinus problems.

As noted previously, in the January 1970 rating decision, the RO determined that service connection was not warranted for a post-operative deviated septum. The RO found that there was no evidence that the claimed condition was related to the in-service motor vehicle accident. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The "new" records contain medical treatment notes suggesting the Veteran had an acquired nasal deformity secondary to the in-service motor vehicle accident.  Through statements and testimony, the Veteran indicates that he has had problems with his nose and sinuses since the in-service accident.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a post-operative deviated septum is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a post-operative deviated septum.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a post-operative deviated septum.  Given the evidence of record (complaints of nose and sinus problems since service and some suggestion the Veteran has a nasal deformity secondary to the in-service motor vehicle accident) the Board finds that prior to reconsidering the merits of the Veteran's claim, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  The pertinent facts delineated in the decision portion are incorporated by reference.   

The Veteran has also claimed entitlement to PTSD.  Specifically, he contends the condition, separate from the service-connected major depression, is the result of the in-service motor vehicle accident.  Service treatment records confirm the Veteran was in a serious motor vehicle accident necessitating surgery and an extended hospital stay.  Post-service treatment records, show the Veteran has been diagnosed with PTSD.  Under these particular circumstances, the Board believes a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with this claim.  Id. 

With regard to the claim for migraine headaches.  The Veteran testified in July 2011 that he suffers from migraine headaches approximately one to two times per week.  He further testified that these headaches are productive of light and sound sensitivity, as well as being prostrating attacks.  The last VA examination of record is dated in November 2007, over four and half years ago.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The last VA outpatient treatment records associated with the claims folder are dated in November 2011.  Thus, any outstanding VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Tampa VA Medical Center from November 2011 to the present.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from PTSD as a result of the in-service motor vehicle accident.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should clearly report whether or not a medical diagnosis of PTSD is warranted under DSM IV criteria.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that PTSD is causally related to the May 1968 motor vehicle accident.  A detailed rationale should be furnished for the opinion.

3.  The RO should also schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a post-operative deviated septum as a result of the in-service motor vehicle accident.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should clearly report whether or not there are any post-operative residuals of a deviated septum, nasal deformity, and/or sinus condition.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed post-operative residuals of a deviated septum, nasal deformity, and/or sinus condition is causally related to the May 1968 motor vehicle accident.  A detailed rationale should be furnished for the opinion.

4.  The RO should schedule the necessary VA examination to ascertain the current nature and severity of the Veteran's service connected migraine headaches.   All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria for the neurological system on appeal.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


